Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 9/15/21.  Claims 1, 3-10, 15 and 16 are pending.  Claims 2 and 11-14 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-10, 15 and 16 are allowed.

Applicant’s argument that the double patenting rejections are improper because Choi is not “the same inventive entity, a different inventive entity having a common inventor, a common applicant, and/or a common owner/assignee” are not persuasive.  Choi was used as the secondary teaching reference modifying U.S. Patents to at least one of “the same inventive entity, a different inventive entity having a common inventor, a common applicant, and/or a common owner/assignee” and thus the rejections were proper.  However, the issue is moot because the argument with respect to Choi not teaching the invention as now claimed are found persuasive.

The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note the rafter braces 24 in U.S. Patent 4,558,713 to Hagler et al. previously made of record. The lower ends of these braces extend to a connector 12 which connects eave pole 20 rather than to at least one eave pipe of an outer retractable unit.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636